Citation Nr: 0734816	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  06-10 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder, to include as secondary to the service-connected 
residuals of herniated intervertebral disc of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In September 2007, the veteran testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with his 
claims folder.

Subsequently, the veteran's appeal has been advanced on the 
Board's docket by reason of his advanced age.  See 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 68 Fed. Reg. 53,682-
53,684 (Sept. 12, 2003) (to be codified at 38 C.F.R. 
§ 20.900(c)).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his current cervical spine 
disability is secondary to his service-connected lumbar spine 
disability.  Alternatively, he contends that his current 
cervical spine disability is the result of an inservice 
injury.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, when a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice- connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation).  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

At the time of his September 2007 hearing, the veteran 
submitted a medical opinion from a private physician who had 
reviewed service medical records presumably provided her by 
the veteran and the veteran's stated history regarding his 
inservice back injury.  Based on her review, the physician 
opined that it is as likely as not that the veteran's 
diagnosed herniated C5-C6 disc with degenerative disc disease 
(DDD), originated during his military service.  

Although the veteran was afforded a VA orthopedic examination 
in September 2004, at which time the examiner opined that the 
veteran's diagnosed C5-6 herniated disc with DDD was not 
likely caused by his service-connected low back disability, 
he did not provide an opinion as to whether the veteran's 
current cervical spine disability might be aggravated by his 
service-connected low back disability.  Likewise, although 
the examiner noted that a review of the records did not show 
any neck injury, he did not offer an opinion as to whether 
the veteran's cervical spine disability may have originated 
in service or be causally related to his military service.  
The Board therefore finds that a VA examination is warranted 
to determine the current nature, extent and etiology of any 
cervical spine disability, and to specifically determine if 
the veteran's cervical spine disability is proximately due to 
or the result of his service-connected low back disability or 
whether his service-connected low back disability aggravates 
his current cervical spine disorder.  Pursuant to the VA's 
duty to assist, such an examination is necessary to 
adjudicate the veteran's claim.  See 38 U.S.C.A § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(4), 3.310 (2006); Allen v. Brown, 
supra.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded another 
VA orthopedic examination to determine the 
nature and etiology of his current 
cervical spine disorder.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  The examiner should be asked 
to provide an opinion as to whether it is 
as least as likely as not that any current 
cervical spine disability identified on 
examination was caused by or had its onset 
during service or is causally related to 
or aggravated by his service-connected 
residuals of herniated intervertebral disc 
of the lumbar spine.  The term "at least 
as likely as not" does not mean within the 
realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.  The report of examination 
should include a complete rationale for 
all opinions rendered.

2.  Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for a cervical spine 
disability, with consideration of whether 
it is secondary to service-connected 
residuals of herniated intervertebral disc 
of the lumbar spine.  If the issue on 
appeal remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



